      Case 1:18-cv-00163 Document 1-1 Filed on 10/12/18 in TXSD Page 1 of 2
                                                                        EXHIBIT 1

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                             BROWNSVILLE DIVISION


RODOLFO GARZA, INDIVIDUALLY    §
AND AS REPRESENTATIVE OF THE   §
ESTATE OF HERLINDA J. GARZA AND§
HER HEIRS AT LAW KRYSTAL GARZA §
AND CHRISTOPHER GARZA,         §                          CIVIL ACTION NO. 1:8-cv-163
                               §
       Plaintiff,              §
                               §
V.                             §
                               §
H.E.B. GROCERY COMPANY, L.P.,  §
TRANSAMERICA PREMIER LIFE      §
INSURANCE, AND ZURICH AMERICAN §
INSURANCE COMPANY,             §
                               §
       Defendant.              §


                          INDEX OF MATTERS BEING FILED

        Exhibit 1:   Index of Matters Being Filed;

        Exhibit 2:   Cameron County District Clerk’s File;

        Exhibit 3:   Certificate of Interested Parties;

        Exhibit 4:   Designation of Counsel;

        Exhibit 5:   Notice of Consent to Removal on behalf of Co-Defendants; and

        Exhibit 6:   Civil Cover Sheet




                                                1
6427407v1
00520.656
      Case 1:18-cv-00163 Document 1-1 Filed on 10/12/18 in TXSD Page 2 of 2



                                     Respectfully submitted,

                                     THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                     By: /s/ Rodrigo “Diego” Garcia, Jr.
                                             RODRIGO “DIEGO” GARCIA, JR.
                                             State Bar No. 00793778
                                             Raymond M. Kutch
                                             State Bar No. 24072195
                                             One Riverway, Suite 1400
                                             Houston, TX 77056
                                             Telephone: (713) 403-8210
                                             Telecopy: (713) 403-8299

                                     COUNSEL FOR ZURICH AMERICAN
                                     INSURANCE COMPANY


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of foregoing instrument has been served on
the following counsel of record via electronic notification on October 12, 2018.

Oxford & Gonzalez
Mr. Ricardo Gonzalez
124 South 12th Street
P.O. Drawer 630
Edinburg, Texas
Attorney for Plaintiffs

Roerig, Oliveria & Fisher, LLP
D. Alan Erwin, Jr.
Randall Gomez
John Daniel J.D Vela
855 West Price Road, Suite 9
Brownsville, Texas 78520
Attorneys for Defendant H.E.B. Grocery Company L.P.

The Wolf Law Firm
Jeffery J. Wolf
1360 N. White Chapel Blvd.
Suite 100, Southlake, Texas 76092
Attorney for Defendant Transamerica Premier Life Insurance


                                             /s/ Rodrigo Garcia, Jr.
                                             Rodrigo Garcia, Jr.


                                                2
6427407v1
00520.656
